Citation Nr: 9901307	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-35 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis, right knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to June 
1961.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Thereafter, the veteran's claims file was 
transferred to the RO in Jackson, Mississippi.  In February 
1997 the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to a higher rating 
for his service-connected right knee disability, as he 
experiences persistent pain and instability in the joint.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an 
increased evaluation for degenerative arthritis of the right 
knee.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained.

2.  Degenerative arthritis, right knee is manifested by 
moderate subluxation and instability and X-ray evidence of 
degenerative arthritis with limitation of motion due to pain.


CONCLUSION OF LAW

The criteria for an increased rating for degenerative 
arthritis, right knee have been met.  38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5257, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A July 1992 VA orthopedic examination report shows that the 
veteran complained of right knee pain and swelling of three 
months duration.  He further complained of decreased 
sensation in his right lateral thigh.  He did not have any 
history of arthrocentesis.  The examiner observed that the 
veteran carried a cane and walked with a moderately antalgic 
gait on the right.  He was only able to squat half way; 
however, his toe and heel gaits were intact.  There was no 
evidence of any sensory loss.  Knee and ankle jerks were 
absent in both legs and straight leg raising was negative to 
85 degrees bilaterally. The veteran was able to flex his 
right knee to 110 degrees.  He had mild effusion and crepitus 
in his right knee with mild laxity in the right anterior 
cruciate and right medial collateral ligaments.  The examiner 
diagnosed a history of right knee trauma with residual mild 
anterior cruciate, medial and lateral collateral ligament 
laxities.  

VA treatment records dated from April 1993 to October 1993 
show that the veteran continued to complain of right knee 
pain, instability and an inability to put weight on the right 
leg.  The June 1993 progress note indicates that the veteran 
had calor in the right knee joint and that his internal and 
external rotations were decreased.  It was also indicated 
that he had full range of motion in the right knee with sharp 
pain.  The examiner assessed right knee pain and noted that 
the X-ray evidence and clinical examination were not 
impressive for severe arthritis and opined that it was 
probably a mix of osteoarthritis/neurogenic pain.  An October 
1993 progress note shows that the veterans right knee range 
of motion was from 0 to 135 degrees.

The May 1993 VA report of an orthopedic examination shows 
that the veteran had a history of right leg thrombophlebitis 
in June 1992 and that he complained of a right knee ache and 
swelling if he stood on the leg too long.  The examiner noted 
that the veteran walked with a mild antalgic gait with the 
assistance of a cane and also wore a right knee brace and 
full-length compression hose.  The veterans cruciate and 
collateral ligaments were intact and there was no evidence of 
effusion.  Pressure on the tibial condyles and tubercles 
produced no pain and rocking the leg back and forth produced 
no grating or popping.  His standing right knee range of 
motion was from 0 to 80 degrees and his supine range of 
motion was 0 to 100 degrees.  X-ray studies of the right knee 
revealed some narrowing in the medial tibial femoral joint 
space and distal femoral artery calcification.  The diagnosis 
was status-post right long saphenous vein thrombophlebitis, 
right knee osteoarthritis and distal femoral artery 
calcification.

A June 1993 private evaluation from Michigan Medical 
consultants found evidence of reduced flexion of the right 
knee due to pain, and evidence of chronic deep venous 
insufficiency.  The veterans right knee range of motion was 
from 0 to 90 degrees due to pain.  The examiner found no 
evidence of significant joint deformity or laxity of the 
ligaments.  The examiner noted that the veteran wore a knee 
immobilizer.  Straight leg raising was positive to 50 degrees 
on the right due to a combination of back and knee pain.  
There was no evidence of erythema, tenderness or effusion and 
both motor and sensory functions were intact.  

During his July 1993 personal hearing the veteran testified 
that his right knee pain had grown worse and that he was 
unable to walk far without the use of a cane.  He stated that 
his knee dislocated approximately one time a week causing him 
to fall.  He had been issued a knee brace by the VA Medical 
Center in April 1993.  Because of his right knee disability 
the veteran initially had to cut back to twenty-hour weeks at 
the restaurant where he was employed for ten years and was 
eventually let go.  He testified that when he was driving he 
sometimes had to either use his left foot on the pedals or 
pull over and rest his right leg.  He also testified that he 
had been told he had right knee degenerative joint disease 
and had difficulty climbing stairs as a result of his right 
knee.  The veteran testified that he also suffered from blood 
clots in his lower leg.

During an August 1993 VA orthopedic examination, the veteran 
wore a full-length support hose and a right knee brace and 
could walk one block slowly.  He complained of right knee 
pain and stated that he could not stand for very long.  The 
veteran gave a history of phlebitis but indicated that it was 
no longer as painful.  There was no evidence of effusion or 
of grating or popping when the leg was rocked back and forth 
or was palpated.  The veterans cruciate and collateral 
ligaments were intact.  Pressure on the tibial tubercle and 
tibial condyles produced no pain.  His right knee range of 
motion when supine was from 0 to 110 degrees, 0 to 90 degrees 
when sitting and 0 to 80 degrees when standing.  X-ray 
studies of the right knee showed slight narrowing of the 
medial aspect of the knee joint space due to early 
degenerative changes.  The veteran was diagnosed with right 
knee osteoarthritis.

In an April 1994 decision, the Social Security Administration 
determined that the veteran was severely impaired by chronic 
deep vein insufficiency and by right knee arthritis.

A December 1994 VA progress note shows that the veterans 
right knee range of motion was from 0 to 120 degrees at the 
time.

During his July 1997 VA orthopedic examination, it was 
reported that the veteran used a cane when he walked more 
than 50 to 100 feet and that he also used his knee brace when 
walking.  He complained of chronic aching pain in his knee 
that varied in severity.  He complained of instability and 
dislocation of his right knee and an inability to stand on 
his right leg for more than fifteen minutes.  He was able to 
move about the examining room with and without his cane and 
knee brace; however he moved slowly with a right leg limp.  
There was some mild puffy right knee swelling.  Active range 
of motion of the right knee was from 0 to 105 degrees with 
reported pain.  Passive range of motion was from 0 to 110 
degrees with reported pain.  There was tenderness with 
palpation and compression, primarily in the patella femoral 
joint.  There was a positive patella grind test.  The 
anterior drawer sign, Lachmans test and pivot shift sign 
were all negative for instability and no medial instability 
was found.  However, the veteran had a 2+ plus opening 
laterally with applied varus stress in 30 degrees of flexion.  
With manual lateral subluxation of the patella the veteran 
experienced marked pain and apprehension and identified the 
feeling as a reproduction of what he described as his knee 
popping out.  He also had increased pigmentation and 
stasis changes in his right lower extremity with his 
previously noted chronic deep vein thrombosis.  Accompanying 
X-ray studies showed moderate degenerative disease.  The 
examiner diagnosed degenerative arthritis of the right knee 
with lateral instability and recurrent lateral patella 
subluxation/dislocation.  The examiner opined that the 
veteran was having very significant problems with his right 
knee related to arthritis with painful weight-bearing as well 
as recurrent lateral patella subluxation/dislocation and 
lateral instability of the right knee.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

A 20 percent evaluation is awarded for moderate impairment of 
the knee due to recurrent subluxation or lateral instability.  
A 30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A noncompensable rating (0 percent) is warranted there 
limitation of flexion of the leg is to 60 degrees.  
Limitation of flexion of the leg to 45 degrees warrants a 10 
percent evaluation, and limitation of flexion of the leg to 
30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260

A noncompensable rating (0 percent) is warranted where there 
is limitation of extension to 5 degrees.  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
evaluation, whereas limitation of extension to 15 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Although the most recent VA examination found that the 
veteran had very significant problems with right knee 
recurrent lateral patella subluxation/dislocation and lateral 
instability, the same examination found that the drawer sign, 
Lachmans test and pivot shift sign were all negative for 
laxity or instability.  It cannot be concluded that the 
veteran has more than moderate recurrent subluxation or 
lateral instability.  Applying the diagnostic criteria under 
Code 5257, a higher rating is not merited.

The Board has considered the opinions set forth in VAOPGCPREC 
23-97 and VAOPGCPREC 9-98, regarding the award of a separate 
rating for knee impairment demonstrated by arthritic changes 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and a separate 
rating to be awarded based on X-ray findings of arthritis and 
painful motion under 38 C.F.R. § 4.59.  In this case, the 
Board is persuaded that the veteran should be provided a 
separate 10 percent rating under the provisions of Diagnostic 
Code 5003 as the X-ray studies show evidence of moderate 
degenerative disease and the clinical findings repeatedly 
show that the veterans right knee range of motion has been 
limited by painful motion (38 C.F.R. § 4.59).  A separate 
rating can be awarded under that provision. 



ORDER

An evaluation in excess of 20 percent for right knee 
recurrent subluxation or instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is denied but a separate evaluation of 
10 percent under Diagnostic Code 5003 for X-ray evidence of 
degenerative arthritis with painful motion is granted, 
subject to the controlling regulations applicable to monetary 
payments.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
